Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 is submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 11 and 18 of copending Application No.  16822848, this is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kashi Visvanathan (hereinafter Kashi) US Publication No 20190220360.

As per claim 1, Kashi teaches:
A method, comprising: 
 	maintaining, by a snapshot management system, a snapshot volume tree for a storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume and (ii) multiple snapshots related directly or indirectly to the root volume, 
(Abstract and Fig. 5, 7 and paragraphs [0054]-[0055]-[0058] and [0060] and [0063]-[0065])
 	wherein the snapshot volume nodes comprise respective longevity ranking values, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents an expected life span of the given snapshot volume node as compared to expected life spans of other snapshot volume nodes indicated by their respective longevity ranking values;
(Fig. 9 and paragraphs [0079] and [0088])
  	deleting, by the snapshot management system, a snapshot volume node from the snapshot volume tree in response to a snapshot delete command; determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node; 
(Abstract and Fig. 5, 7 and paragraphs [0054]-[0055]-[0058] and [0060] and [0063]-[0065])
 	evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes; 
(Fig. 9 and paragraphs [0079] and [0088])
 	selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values; 
(Abstract and Fig. 5, 7 and paragraphs [0054]-[0055]-[0058] and [0060] and [0063]-[0065])
 	and modifying metadata of the selected snapshot volume node to transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node. 


As per claim 5, Kashi teaches:
 	The method of claim 1, further comprising assigning, by the snapshot management system, the respective longevity ranking values to the snapshot volume nodes based on explicit longevity information provided by a user when creating the snapshot volume nodes.
(Paragraph [0090]) 
Claims 8 and 12 are non-transitory processor-readable storage claims respectively corresponding to method claims 1 and 5 and they are rejected under the same rational as claims 1 and 5.

Claims 15 and 19 are system claims respectively corresponding to method claims 1 and 5 and they are rejected under the same rational as claims 1 and 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashi in view of Badey et al (hereinafter Badey) US Publication No. 20180267985.

 	determining the set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node comprises identifying, by the snapshot management system, each snapshot volume node within the snapshot volume tree which is a reader of the uniquely-written data owned by the deleted snapshot volume node. (Paragraphs [0023]-[0024], data block access incorporate the reading of data)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kashi and Badey by incorporating the teaching of Badey into the method of Kashi. One having ordinary skill in the art would have found it motivated to use the content management of Badey into the system of Kashi for the purpose of managing the transferring of snapshot ownership.

Claim 9 is a non-transitory processor-readable storage claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.

Claim 16 is a system claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashi in view of Mullick et al (hereinafter Mullick) US Publication No. 20050066095.

 	evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value, and wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node. 
(Paragraphs [0107] and [0155])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kashi and Mullick by incorporating the teaching of Mullick into the method of Kashi. One having ordinary skill in the art would have found it motivated to use the content management of Mullick into the system of Kashi for the purpose of managing the transferring of snapshot ownership.

Claim 10 is a non-transitory processor-readable storage claim corresponding to method claim 3 and it is rejected under the same rational as claim 3.

Claim 17 is a system claim corresponding to method claim 3 and it is rejected under the same rational as claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashi in view of Sridhar Valaguru (hereinafter Valaguru) US Publication No. 20200363960.

As per claim 4, Kashi does not explicitly teach deleting the uniquely-owned data of the deleted snapshot in response to determining that there are no candidate snapshot volume nodes in the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node, however in analogous art of content management, Valaguru teaches: 	deleting the uniquely-owned data of the deleted snapshot in response to determining that there are no candidate snapshot volume nodes in the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node. 
(Paragraph [0056], wherein snapshot no longer referenced by a child snapshot incorporate no owner resolution)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kashi and Valaguru by incorporating the teaching of Valaguru into the method of Kashi. One having ordinary skill in the art would have found it motivated to use the content management of Valaguru into the system of Kashi for the purpose of managing snapshot references.

Claim 11 is a non-transitory processor-readable storage claim corresponding to method claim 4 and it is rejected under the same rational as claim 4.

Claim 18 is a system claim corresponding to method claim 4 and it is rejected under the same rational as claim 4.


Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashi in view of Matthew Hinman (hereinafter Hinman) US Publication No. 20210157504.

As per claim 6, Kashi does not explicitly teach snapshot delete command comprises one of (i) an explicit delete command provided by a user interacting with the snapshot management system and (ii) a command that is automatically generated by the snapshot management system based on a snapshot retention policy, however in analogous art of content management, Hinman teaches:  	snapshot delete command comprises one of (i) an explicit delete command provided by a user interacting with the snapshot management system and (ii) a command that is automatically generated by the snapshot management system based on a snapshot retention policy. 
(Abstract and paragraphs [0020]-[0021] and [0040])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kashi and Hinman by incorporating the teaching of Hinman into the method of Kashi. One having ordinary skill in the art would have found it motivated to use the content management of Hinman into the system of Kashi for the purpose of managing snapshot lifecycle.

Claim 13 is a non-transitory processor-readable storage claim corresponding to method claim 6 and it is rejected under the same rational as claim 6.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashi in view of Dayal et al (hereinafter Dayal) US Patent No. 11086545

As per claim 7, Kashi teaches:  	The method of claim 1, wherein each data item of the uniquely-written data comprises metadata which identifies an owner volume node of the data item, and wherein modifying the metadata of the selected snapshot volume node to transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node comprises modifying the metadata of the data items of the uniquely-written data to identify the selected snapshot volume node as the owner volume node of the data items associated with the uniquely-written data.
(Abstract and Fig. 5, 7 and paragraphs [0054]-[0055]-[0058] and [0060] and [0063]-[0065])
Kashi does not explicitly teach metadata which identifies a read address of the data item, however in analogous art of content management, Dayal teaches:  	metadata which identifies  a read address of the data item,
(Fig. 15 and column 11, lines 12-20 and column 37, lines 19-34)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kashi and Dayal by incorporating the teaching of Dayal into the method of Kashi. One having ordinary skill in the art would have found it motivated to use the content management of Dayal into the system of Kashi for the purpose of managing snapshot I/O operation.

Claim 14 is a non-transitory processor-readable storage claim corresponding to method claim 7 and it is rejected under the same rational as claim 7.

Claim 20 is a system claim corresponding to method claim 7 and it is rejected under the same rational as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/6/2022